               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                        February 13, 2020

Via ECF

Hon. Lewis J. Liman, USDJ
United States District Court, SDNY
500 Pearl Street, Courtroom 15C
New York, NY 10007-1312
Tel: 212-805-0226
                       Re: Premnauth v. 450 Concord Avenue Corp.
                           Case No. 19-CV-09077 (LL)(SN)
                           Motion for Extension of Time
Dear Judge Liman:

       My firm represents Plaintiff in the above-referenced action, and I respectfully write to
request a 30-day extension to respond to the Court’s February 6, 2020 order. The additional time
is needed to confer with defense counsel and to further investigate/evaluate the issues raised in
her February 5, 2020 letter to the Court. (See ECF No. 15). For example, it may be that
Defendant continues to operate but under a different name and/or successor in interest. We will
also evaluate the issue of individual liability under the FLSA as well as seeking a default
judgment. If the case is settled/resolved, we will notify the Court promptly. No prior request for
an extension of this deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC                   Extension GRANTED. Plaintiff's deadline to inform the
                                               Court by letter how it intends to proceed in light of
_/s/ Abdul Hassan____________                  Defendant's letter from February 6, 2020 (Dkt. No. 15)
By: Abdul K. Hassan, Esq.
                                               is extended to March 13, 2020.
Counsel for Plaintiff
                                               SO ORDERED. 2/18/2020.
cc:    Defense Counsel via ECF


                                                1
